Citation Nr: 1821140	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-25 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hand tremors, to include as due to herbicide exposure and/or as secondary to medications used to treat service-connected disabilities.

2.  Entitlement to specially adapted housing or a special home adaption. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to April 1977 in the United States Army.  He also served in the Air National Guard and had active duty for training (ACDUTRA) from April 1980 to June 1980, active duty service from November 1980 to July 1988, and ACDUTRA from October 1994 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran maintains that his bilateral hand tremors, which were first noted in 2008, are secondary to the medications used to treat his service-connected disabilities and/or is due to herbicide exposure.  The evidence indicates that he served in the Republic of Vietnam from July 1969 to July 1970, and therefore it is presumed that he was exposed to herbicide agents.  

It is also noted that certain medications can cause tremors.  See https://www.ninds.nih.gov/Disorders/Patient-Caregiver-Education/Fact-Sheets/Tremor-Fact-Sheet.  In this case, when tremors were first noted in 2008, the Veteran was taking 25 different medications for various conditions, including for his service-connected disabilities.

Based on the foregoing, the Board finds that a remand is necessary for VA examination and medical opinion to determine the nature and etiology of the Veteran's bilateral hand tremors.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding specially adapted housing or home adaption, the Veteran maintains that he is entitled to those benefits because of loss of balance and risk of falls.  A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded on demonstration of loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809.  

In this case, the evidence indicates a worsening of the Veteran's condition since he was last examined.  Specifically, he underwent right and left knee replacements in 2015, and requested and obtained a motorized scooter in 2016.  Thus, the Board finds that a remand is necessary for another VA examination to determine the current severity and manifestations of the Veteran's service-connected disabilities and to determine whether loss of use of both lower extremities is demonstrated.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any bilateral hand tremors.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present bilateral hand tremors are etiologically related to the Veteran's active service, to specifically include presumed herbicide exposure during service in Vietnam.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or better) that any currently present bilateral hand tremors were caused or chronically worsened by the medications used to treat his service-connected disabilities.

A rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine whether he is eligible for specially adapted housing or a special home adaption.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran's service-connected disabilities alone are responsible for:  (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands; or (6) blindness in both eyes, having only light perception, or blindness in both eyes with 5/200 visual acuity or less.

The term, "preclude locomotion," means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

A rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and any opinions provided comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




